DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of C11orf94, c9orf135, DSP, EGFL6, FST in the reply filed on 5/17/2022 is acknowledged.
Claims 1-2,4-5,7,10-11,13,15,22-24,32-33,35,37,41-42,44,51 are pending.  Claims 1-2,4-5,10 are withdrawn as being drawn to a list of genes that do not include the elected combination.  Claims 24,32-33,35,37,41-42,44,51 are withdrawn as being drawn to a nonelected invention. 
Claims 3,6,8-9,12,14,16-21,25-31,34,36,38-40,43,45-50,52-54 are cancelled.
An action on the merits for claims 7,11,13,15,22,23 is set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7,13,15,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US Patent Application Publication 2017/0211153 July 27, 2017).
With regard to claim 7,15,  Kohli et al. teaches measuring biomarkers in cfDNA of prostate cancer patients using a whole genome sequencing method (para 150-154).  Although Kohli does not species teach C11orf94, C9orf135, DSP, EGFL6, FST, as Kohli teaches whole genome sequencing for gene expression, this assay measures the entire genome and as such would measure the level of each of the recited biomarkers.  The claims do not require any particular levels measured or require any particular amplification using primers to the genes and as such Kohli et al. teaches the breadth of the claims.
	With regard to claim 13, Kohli et al. teaches measurement of PSA (table 1). 
	With regard to claim 22-23, Kohli et al. teaches a human and identifying a subjects prostate cancer aggressiveness index (para 155).  
 
 Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US Patent Application Publication 2017/0211153 July 27, 2017) as applied to claims 7,13,15,22-23 in view of Glucksmann et al. (US Patent Application 2003/0037350 Feb 20, 2003).
Kohli et al. teaches measuring biomarkers in cfDNA of prostate cancer patients using a whole genome sequencing method (para 150-154).  Although Kohli does not species teach C11orf94, C9orf135, DSP, EGFL6, FST, as Kohli teaches whole genome sequencing for gene expression, this assay measures the entire genome and as such would measure the level of each of the recited biomarkers.  The claims do not require any particular levels measured or require any particular amplification using primers to the genes and as such Kohli et al. teaches the breadth of the claims. However, Kohli et al. does not that the sample is CD 14+ cells.
With regard to claim 11, Glucksmann et al. teaches a method of detecting expression in various cell types including CD14+ (para 1216).
The method of screening various known cells for expression differences is well known in the prior art.  It would be obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Kohli et al. to screen known samples associated with expression changes including the CD+14 cells of Glucksmann et al.  The ordinary artisan would have a reasonable expectation of screening for expression levels as Glucksmann et al. teaches that one can detect expression in other cell types including CD14+ (para 1216).  
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634